UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2203


2315 ST. PAUL STREET, LLC,

                Plaintiff - Appellant,

          v.

HARTFORD FIRE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:10-cv-03641-GLR)


Submitted:   June 7, 2013                  Decided:   August 7, 2013


Before DAVIS and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony G. Gorski, RICH & HENDERSON, P.C., Annapolis, Maryland,
for Appellant.    Steven M. Klepper, Mary Beth Smith, KRAMON &
GRAHAM, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This case involves a coverage dispute for loss of property

by theft under a builder’s risk policy.          On     appeal,    2315    St.

Paul   Street,   LLC   (St.   Paul)    challenges     the   district   court’s

grant of summary judgment in favor of Hartford Fire Insurance

Company (Hartford) with respect to Plaintiff’s claims alleging

breach of contract and failure to act in good faith--both under

Maryland law.

       Our careful review of the briefing, appellate record, and

relevant law compels us to conclude that the district court did

not err in granting summary judgment in favor of Hartford.                  We

affirm on the reasoning of the district court, as stated in its

June 25, 2012 memorandum opinion.             2315 St. Paul St., LLC v.

Hartford Fire Ins. Co., Civil Action No. GLR-10-3641, 2012 WL

2450167 (D. Md. June 25, 2012).

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                      - 2 -